United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                           F I L E D
                                                                                            August 1, 2003
                                                In the
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk
                         United States Court of Appeals
                                      for the Fifth Circuit
                                           _______________

                                            m 03-50047
                                          Summary Calendar
                                          _______________



                                         MILDRED BUTLER,

                                                              Plaintiff-Appellant,

                                               VERSUS

                                      DONALD H. RUMSFELD,
                               SECRETARY, DEPARTMENT OF DEFENSE,

                                                              Defendant-Appellee.


                                    _________________________

                             Appeal from the United States District Court
                                  for the Western District of Texas
                                          m W-02-CV-134
                                   _________________________




Before JOLLY, HIGGINBOTHAM, and SMITH,                   Mildred Butler appeals the dismissal of her
  Circuit Judges.                                     suit brought under title VII and the Age Dis-

PER CURIAM:*
                                                      (...continued)
                                                      determined that this opinion should not be pub-
  *
      Pursuant to 5TH CIR. R. 47.5, the court has     lished and is not precedent except under the limited
                          (continued...)              circumstances set forth in 5TH CIR. R. 47.5.4.
crimination in Employment Act of 1967. The
district court explained its reasons for dis-
missal in a comprehensive memorandum opin-
ion and order filed November 4, 2002, and
entered the next day.

   The district court opined that this action is
barred by res judicata. We agree. As the
district court noted, “No matter how Plaintiff
may wish to characterize the current case, she
is still essentially alleging that she was dis-
criminated against because of her age, race,
and prior complaints.” In Butler’s earlier ac-
tion, the district court ruled that her dismissal
was the result of poor performance, not dis-
crimination; this court affirmed, and warned of
sanctions if the litigation was further pro-
tracted.

   AFFIRMED.




                                                    2